TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00426-CV



         The Offshore Drilling Company f/k/a R&B Falcon Corporation, Appellant

                                                v.

          Texas Property and Casualty Insurance Guaranty Association, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-07-001661, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant and appellee have filed a joint motion to dismiss the appeal, explaining that

they have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Joint Motion

Filed: July 13, 2010